Exhibit 10.25 AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”) is made effective as of the 25th day of January, 2017, by and between Evoke Pharma, Inc. (the “Company”), and Matthew D’Onofrio (“Executive”). WHEREAS, the Company and Executive are parties to that certain Amended and Restated Employment Agreement, effective as of June 7, 2013 (“Original Agreement”); and WHEREAS, the Company and Executive desire to amend the Original Agreement on the terms and conditions set forth below.
